Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 12/22/2021, are accepted and do not introduce new matter. 
Amendments to the drawings are accepted and overcome previous drawing objection. 
Previous 112(b) and 112(a) rejections are overcome by amendment. 
Claims 1, 4 and 9-13 are pending; claims 2-3, 5-8 and 14 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vildibill et al (U.S. 6,736,337) in view of Cohen (U.S. 8,317,111), Cabahug et al (U.S. 6,116,523) and Allport (U.S. 4,984,739).
Regarding claim 1, Vildibill teaches an emitter (30) for discharging liquid bonded to a tube (hose 20), comprising: 
an elongated frame (32 and 33) with a periphery (as seen in Fig 5), the periphery being higher than a base of the elongated frame (as seen in Fig 5) such that the periphery encloses a cavity (defined by internal space of emitter) therewith and the base runs throughout an entire length of the elongated frame (the base of the emitter runs the entire length of the frame, as seen in Fig 10), the periphery enabling attachment of the elongated frame to an interior surface of a fluid conduit (bonded to inner surface 21A) and wherein the base is arranged to deflect in response to a pressure differential between a pressure in the cavity and a pressure in a fluid flow passage (flow passage shown in arrows in Fig 6) of the fluid conduit (as disclosed in col 2, lines 12-17; 
a plurality of intervals (41) disposed on the periphery on both sides of the elongated frame at a first terminal end (first end defined at segment 40a) of the elongated frame (as seen in Figs 4-6), the plurality of intervals enabling fluid communication between the cavity and the 
a plurality of flexible projections (61) composed of a same material as the base (entire assembly 30 is extruded from an elastomeric material, abstract) and disposed approximately at a middle portion (portion that includes projection 61, seen in Fig 4) of the elongated frame and extending from the periphery on both sides of the elongated frame towards a center of the cavity (as seen in Fig 5), the plurality of flexible projections arranged to provide compensation from a distal end of the emitter and progresses towards a proximal end as the pressure increases (as seen in Fig 4), and to deflect with a deflection of the base (capable of with enough pressure, Examiner notes that the flexible nature of the elastomeric material allows for this functional limitation), wherein the first surface of the flexible projections and the base increasingly adjust towards the interior surface of the fluid conduit as pressure increases in the fluid flow passage (the plurality of projections increase in numbers as fluid flows through the flow passage, therefore increasingly adjusting the fluid); and 
wherein surfaces of each of the plurality of flexible projections disposed at an angle to the periphery on both sides of the elongated frame (each of the surfaces shown in Fig 5 are angled relative to the periphery) and projecting towards the center of the cavity and a second terminal end (as seen in Fig 5, the projections are angled downstream , i.e. towards a second terminal end defined at by 80 and 40b), wherein each of the plurality of flexible projections has a first surface (top surface) that is mounted on the periphery (as seen in Fig 5), and has a second surface (side surfaces of projections) mounted to the base of the elongated frame (as seen in Fig 5), and the cavity at the second terminal end of the elongated frame is arranged to 
wherein the cavity is arranged to communicate fluidly through an aperture (90) on the tube (as seen in Fig 1), the first terminal end and the second terminal end being linearly opposite end portions of the elongated frame (as seen in Fig 4, 40a and 40b are linearly opposite to one another), the middle portion positioned directly prior to the second terminal end of the elongated frame (middle portion is interpreted as portions 60 and 70, which is directly positioned prior to 80, which is interpreted as part of the second end. 
However, Vildibill does not teach the first surface of the projections that slopes downwards from the periphery towards the center of the cavity. 
Cohen teaches a similar system with projections (402) having a first surface (406) that slopes downwards from the periphery (as seen in Figs 9a-9b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a first surface that slopes downwards from the periphery towards the center as taught by Cohen to the structure of Vildibill since it would allow a specified amount of liquid to flow over the teeth as well as through the tortuous flow path thereby modulating the overall volume flow rate.
However, Vildibill does not teach an intermediate portion between the first terminal end and the middle portion of the elongated frame, a width of the periphery of the frame in the intermediate portion on both sides of the elongated frame increasing from an end proximal to 
Cabahug teaches an intermediate portion (53) between a first end (28) and a middle portion (30a) of the elongated frame, a width of the periphery of the frame in the intermediate portion on both sides of the elongated frame increasing from an end proximal to the first end to an end proximal to the middle portion thereby reducing the width of the cavity of the elongated frame in the intermediate portion (Fig 4, parts 53 or alternatively Fig 5, item 46, the Examiner notes that a slight thickness variation is shown in figure 4 though inconclusive, the alternate embodiment clearly teaches at least a single sided intermediate portion which decreases a width increasingly through the emitter for at least a portion thereof, the different essentially being that Cabahug is using less material, though it can be argued that a portion thereof is at least meeting the claim limitation). 
Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to include an intermediate portion as taught by Cabahug to the system of Vildibill, the motivation being this would increase the backpressure at the intermediate juncture prior to the fins. The Examiner notes a lack of criticality in the disclosure for the details addressed above and largely considers the choice to fill in the space adjacent to 53 a matter of obvious design choice. The removal of material saves material cost and allows for more flexibility versus having a stronger intermediate portion that may cost more.
The Examiner further notes the issue of whether the base extends throughout the entire length of the elongated frame. This can be more specifically addressed by Cabahug, which 
However, Vildibill does not teach a set of hemispherical structures mounted linearly on the base of the elongated frame from the first terminal end to the intermediate portion; and wherein the emitter is a molded unit. 
Allport teaches a similar device wherein a set of hemispherical structures (protruding structures 26) mounted linearly on the base of the elongated frame (as seen in Fig 1, there is a row of members 26) from a first terminal end to an intermediate portion (as seen in Fig 1, the structures 26 are in a first terminal end, i.e. inlet/right end, and extend towards an intermediate portion (portion defined by 28 and 29); wherein the emitter is a molded unit (as disclosed in col 3, lines 7-11).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Vildibill to incorporate the teachings of Allport to provide protruding structures from the first terminal end to the intermediate portion in order to act as a filter when water comes in to the first terminal end (as disclosed in col 3, lines 14-19).
Regarding the shape of the structures 26, It would have been obvious to one having ordinary skill in the art at the filing date of the invention was made to change the shape of the protrusions of a modified Vildibill, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. See MPEP 2144.04.IV.B. Furthermore, Applicant has not disclosed any criticality for having the structures in a hemispherical shape. Thus, rendering the modification an obvious design choice. 

Regarding claim 4, Vildibill, Cohen, Cabahug and Allport teach the emitter for discharging liquid as claimed in claim 1, wherein a width of the periphery in the intermediate portion on both sides of the elongated frame is greater than a width of the periphery in the first terminal end, the second terminal end and the middle portion (as reasoned above, the combination of references would teach this; see Cabahug rationale above).  
Regarding claim 10, Vildibill, Cohen, Cabahug and Allport teach the emitter for discharging liquid as claimed in claim 1, wherein if the pressure in the fluid conduit is higher than the pressure in the cavity, then the base is deflected in a direction towards an internal surface of the fluid conduit, such that a cross-sectional surface area and a volume of the cavity is reduced (since the  prior art teaches all of the claimed structure, it is deemed capable of performing the claimed function).  
Regarding claim 11, Vildibill, Cohen, Cabahug and Allport teach the emitter for discharging liquid as claimed in claim 1, wherein the periphery is configured to detach from the fluid conduit responsive to backpressure from debris in the liquid (col. 5, lines 31-36 of Vildibill; the Examiner notes during high pressure the periphery would raise and attach at a certain 
Regarding claim 12, Vildibill, Cohen, Cabahug and Allport teach the emitter for discharging liquid as claimed in claim 11, wherein the periphery is configured to reattach to the fluid conduit upon relief of the backpressure following passage of the debris through the fluid conduit (at a specified pressure reattachment occurs, see rationale of claim 11 above).  
Regarding claim 13, Vildibill, Cohen, Cabahug and Allport teach the emitter for discharging liquid as claimed in claim 1, wherein the plurality of intervals extend from the first surface of the flexible projections to the base of the elongated frame (as seen in Figs 8b and 8c of Cohen).
 
Claim 9 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vildibill et al (U.S. 6,736,337) in view of Cohen (U.S. 8,317,111), Cabahug et al (U.S. 6,116,523) and Allport (U.S. 4,984,739); further in view of Schweitzer et al (2009/0020634).
Regarding claim 9, Vildibill, Cohen, Cabahug and Allport teach the emitter for discharging liquid as claimed in claim 1. However, they do not teach the plurality of flexible projections and the base being composed of olefin block copolymer.  Nonetheless, Vildibill teaches the emitter composed of a thermoplastic elastomer (col. 5, lines 62-63).
For clarity, the Examiner notes that it is known that olefin is a thermoplastic elastomeric material.
Schweitzer provides evidence of components for a drip emitter that specifically lists olefin block polymer (paragraph 15, claim 9) as an optional material for an elastomeric component.
In the same field of drip emitters, it would have been obvious to one skilled in the art at the filing date of the invention to modify Vildibill by using olefin block polymer as the material as taught by Schweitzer, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. /n re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). Since the designation of a specific material that is known does nothing to enhance the patentability of a design. Further, the Examiner notes olefin is known for an exceptional combination of stiffness, impact resistance, and dimensional stability.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4 and 9-13 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 12/22/2021 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752